UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-4329


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

RYAN BRANDON LITTLE, a/k/a Casino,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Arenda L. Wright Allen, District Judge. (2:18-cr-00143-AWA-RJK-2)


Submitted: November 19, 2019                                Decided: November 21, 2019


Before WILKINSON and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed in part and dismissed in part by unpublished per curiam opinion.


Harry Dennis Harmon, Jr., Norfolk, Virginia, for Appellant. Aidan Taft Grano, Assistant
United States Attorney, Alexandria, Virginia, Darryl James Mitchell, Assistant United
States Attorney, V. Kathleen Dougherty, OFFICE OF THE UNITED STATES
ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ryan Brandon Little seeks to appeal the 151-month sentence imposed following his

guilty plea to conspiracy to distribute and possess with intent to distribute a quantity of

methamphetamine, 21 U.S.C. §§ 841(a)(1), (b)(1)(A), 846 (2012), and transportation in

interstate commerce for prostitution, 18 U.S.C. § 2421(a) (2012). Little’s counsel has filed

a brief pursuant to Anders v. California, 386 U.S. 738 (1967), asserting two challenges to

Little’s sentence. Although informed of his right to file a pro se supplemental brief, Little

has not done so. The Government has filed a motion to dismiss the appeal on the ground

that Little’s appeal is barred by the appeal waiver included in the plea agreement.

       We review de novo the validity of an appeal waiver. United States v. Cohen, 888
F.3d 667, 678 (4th Cir. 2018). Where, as here, the Government seeks to enforce the appeal

waiver and has not breached the plea agreement, we will enforce the waiver if it is valid

and the issue being appealed falls within the waiver’s scope. United States v. Manigan,

592 F.3d 621, 627 (4th Cir. 2010). A defendant validly waives his appeal rights if he

agreed to the waiver “knowingly and intelligently.” Id. To determine whether a waiver is

knowing and intelligent, “we consider the totality of the circumstances, including the

experience and conduct of the defendant, his educational background, and his knowledge

of the plea agreement and its terms.” United States v. McCoy, 895 F.3d 358, 362 (4th Cir.)

(internal quotation marks omitted), cert. denied, 139 S. Ct. 494 (2018). Generally, “if a

district court questions a defendant regarding the waiver of appellate rights during the [Fed.

R. Crim. P.] 11 colloquy and the record indicates that the defendant understood the full

significance of the waiver, the waiver is valid.” Id. (internal quotation marks omitted).

                                              2
       Upon review of the plea agreement and the transcript of the Rule 11 hearing, we

conclude that Little knowingly and voluntarily waived his right to appeal and that his

challenge to his sentence falls squarely within the compass of the appellate waiver.

Accordingly, we grant the Government’s motion in part.

       Pursuant to Anders, we have reviewed the entire record and have found no

meritorious issues for appeal that fall outside the scope of the appeal waiver. We therefore

affirm the remainder of the district court’s judgment. This court requires that counsel

inform Little, in writing, of the right to petition the Supreme Court of the United States for

further review. If Little requests that a petition be filed, but counsel believes that such a

petition would be frivolous, then counsel may move in this court for leave to withdraw

from representation. Counsel’s motion must state that a copy thereof was served on Little.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                      AFFIRMED IN PART,
                                                                      DISMISSED IN PART




                                              3